Brown, JV
(dissenting).
In my opinion the appeal was properly dismissed. While it is clear that a statute granting the right of appeal might properly be construed to apply to orders made in an action or proceeding which was pending and undertermined at the time of its passage, though *304made in the due course of procedure prior thereto, it is equally clear that it cannot under the usual rules of statutory construction be, given .a retroactive effect, so as to make it applicable to actions or proceedings which were fully and finally determined and ended before its passage. Such is this case. A petition for a change in the boundaries of a certain school district was duly presented to. the board of •county commissioners for their action. Notice of hearing was given, a hearing had, and a final order made by the board ten days before the passage of the statute in question. By the order of the board the •proceedings were ended, and in the absence of language in the statute indicating an intention on the part of the legislature that it should .have a retroactive operation it should not be held to apply.
Again, the statute authorizing an appeal from an order of the •character of that here before us, changing the boundaries of a ■school district, is an attempt to confer legislative power upon the ■court, and is unconstitutional and void. The matter of organizing .and creating towns, villages, cities, and school districts is purely legislative, and cannot be conferred upon the courts.